UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1028



ARTHUR LUMA BECKE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 24, 2008             Decided:   October 6, 2008


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter Nyoh, PETER NYOH & ASSOCIATES, Silver Spring, Maryland, for
Petitioner. Gregory G. Katsas, Acting Assistant Attorney General,
M. Jocelyn Lopez Wright, Assistant Director, Elizabeth Petrela
Papez, Deputy Assistant Attorney General, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur Luma Becke, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider its prior order,

which denied Becke’s motion to reopen removal proceedings based on

changed country conditions in Cameroon.      We have reviewed the

record and the Board’s order and find that the Board did not abuse

its discretion in denying the motion to reconsider.   See 8 C.F.R.

§ 1003.2(a) (2008); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.

2006).    Accordingly, we deny the petition for review for the

reasons stated by the Board.    See In re: Becke (B.I.A. Nov. 13,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -